Case 9:20-cv-81752-RAR Document 29 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-81752-RAR

  IOU CENTRAL, INC., d/b/a
  IOU Financial, Inc.,

         Plaintiff,

  v.

  ATLANTIC BIOTECH, LLC, et al.,

        Defendants.
  ______________________________/

                                   ORDER TO SHOW CAUSE

         THIS CAUSE comes before the Court upon sua sponte review of the record. On January

  28, 2021, the Court entered a Scheduling Order [ECF No. 26] requiring, among other things, that

  the parties select a mediator; schedule a time, date, and place for mediation; and file a proposed

  order scheduling mediation with the Court by February 17, 2021. The time for compliance has

  passed, and, to date, the parties have not filed a proposed order scheduling mediation.

         The parties seem to be making a habit of failing to meet the Court’s deadlines. On

  December 17, 2020, the Court entered an Order Requiring Joint Scheduling Report [ECF No. 15]

  (“JSR Order”), requiring the parties to prepare and file a joint scheduling report, as required by

  Local Rule 16.1, by January 11, 2021. After the parties failed to file a joint scheduling report by

  that date, the Court entered an Order to Show Cause [ECF No. 17] on January 13, 2021, requiring

  the parties to “comply with the JSR Order on or before January 19, 2021 and show good cause for

  their failure to comply with the JSR Order.” Because the parties once again failed to comply with

  the deadline imposed in the Order to Show Cause, the Court convened a Telephonic Status

  Conference on January 22, 2021 [ECF No. 20].
Case 9:20-cv-81752-RAR Document 29 Entered on FLSD Docket 02/18/2021 Page 2 of 2




           At the Telephonic Status Conference, the parties indicated that their failure to comply with

  the Court’s deadlines was due to a technical problem relating to electronic notifications of docket

  entries and assured the Court that they would meet applicable deadlines going forward. However,

  less than a month later, the parties have once again failed to comply with the Court’s deadlines.

  At this rate, the parties will need to call Kenny Loggins, because they are clearly in the Court’s

  danger zone. 1 It is therefore

           ORDERED AND ADJUDGED that on or before February 23, 2021, the parties shall file

  a proposed order scheduling a time, date, and place for mediation and show good cause in writing

  why sanctions should not be imposed.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of February, 2021.




                                                            _________________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE




  1
      KENNY LOGGINS, DANGER ZONE (Capitol Records 1986).
